 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrest Door Company and Retail Clerks'Union, Local373 Retail Clerks International Association, AFLr-CIO; Teamsters Local 490, International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.Case 20-CA-9096July 29, 1975DECISION AND ORDEROn October 30, 1974, Administrative Law Judge E.Don Wilson issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief. The General Counsel filed an an-swering brief and letter.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge andto adopt his recommended Order, as modified here-in.We do not adopt the Administrative Law Judge'srecommended Order to the extent that it providesthat Respondent resume night-shift work. Respon-dent had operated night shift for less than 2 months.When it discontinued the shift, it transferred allnight-shift employees to daytime work. No employeewas terminated and none suffered any loss in pay.Employees in this plant needed no special skills, jobassignments were interchangeable,and the same typeof work was performed on both shifts.; Moreover,Respondent has moved part of its operation to itsRiverside plant, more than 400 miles distant.4 Re-sumption of nighttime work could thus entail finan-cial hardship to Respondent.In these circumstances,'We correct a reference in the paragraph following In. 16 as it appears inthe bodyof the Decision(sec. III,Q. Theparagraph gives an account of aconversation between Respondent's president Katz and employee Abbotton April 18, 1974. Therecord shows that the conversation was overheard byem2ployee Walters,and not Werner as reported.We do not affirm the conclusion of Administrative Law Judge thatRespondent's foreman Pitz'March 1974 repetition to employees of Presi-dent Katz'statements about plant closure or reducing operations violatedSec. 8(axl). Counsel for the General Counsel expressly stated at the hearingthat he was not alleging this conduct as an unfair labor practice,and theAdministrative Law Judge stated that therefore he would notfind it. Ac-cordingly,we do not find it. However,this should not be taken to mean thatthe Administrative Law Judge could not rely on these threats-as he did-together with his other 8(axl) findings to show Respondent's union animusmotivating its 8(a)(3) conduct,particularly in light of the direct threats byKatz himself of plant closure and reduction of operations.3The onlytestimony respecting the comparative merit of the night shiftwas that of employee Darrell Walters.He testified that he volunteered towork the night shift because the plant was"awful warm"and "just to getaway fromMr. Katz [Respondent's president)was one of the biggest rea-sons."The reasons given by Walters for preferring night work are hardlyconsiderations that would weigh heavily in the Board's shaping anorder toredress anyinjury doneto employees.The General Counsel states, in hisletter to the Board,that the work performed on the night shift was "thesame typework" as that performed on the day shift.4StandardHighwayMileage Guide,Rand McNally& Co. (1973).where the employees have not been deprived of workor pay, we find that an order to Respondent to re-sume the night shift is inappropriate.In situations where employees have lost their jobsdue to an employer's discriminatory change in itsmethod of doing business and undue financial-hard-ship would not result to the employer, the Board hasordered the employer to return to its old way ofdoing business. The Board has been reluctant to or-der this, however, and it has not done so, where em-ployees have not lost work or pay or resumption ofthe discontinued operations could be unduly burden-some to the employer.5 Our molding of the remedysuits the needs of this case and is consonant withsettled precedent.Moreover, since the Joint Peti-tionerswere certified, the desirability or economicnecesssity for reinstitution of the night shift can bestbe resolved by resort of the parties to the collective-bargaining process.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent CrestDoor Company, Vallejo, California, its officers,agents,successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:Delete paragraph 2(d) of the recommended Orderand reletter subsequent paragraphs accordingly.MEMBERS FANNING and JENKINS, concurring and dis-senting in part:We agree with our colleagues in all respects exceptfor their disposition of that portion of the recom-mended remedy ordering the reinstatement of theRespondent's night shift. In our view, the appropri-ateness ofsuch an order is amply demonstrated inthe circumstances of this case, and we arenot satis-fied with our colleagues' reasons for denying it.We agree that the Respondent abruptly terminatedthe night shift in direct response to the Union's suc-cessfulcampaign. Indeed, shortly after the ballotswere counted on election day, President Katz sud-denly announced that the night shift would be termi-nated because the "Union was coming in." More-sHowmetCorporation,197 NLRB 471, 487 (1972);Weisman's Furnitureand Appliances,Inc.,187 NLRB670, 677 (1971);RodneyMetals, Inc..160NLRB 1419, 1420-21 (1966);Garwin Corporation,SAgaro,Inc.,153 NLRB664,665 (1965), enfd.as modified374 F.2d 295 (C.A.D C.),cert.denied 387U.S. 942 (1967), on remand 169 NLRB 1030 (1968);MorrisonCafeteriasConsolidated, Inc.,148 NLRB 139, 148(1964), and 177NLRB591, 597(1969);Square Binding and Ruling Co.,Inc.,146 NLRB 206 (1964).See alsoFibreboard Paper ProductsCorporation v. N.L R.B.,379 U.S. 203, 216, In. 10(1964).{219 NLRB No. 96 CREST DOORCOMPANYover,we agree that this and other unlawful activity(including the discriminatory discharges of 20 per-cent of the employees in the unit)was taken without"anyeconomic justification."In these circumstances,it is well settled that the Board,"having found a vio-lation,must issue a remedial order."InternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers ofAmerica v.N.L.R.B.,427 F.2d1330, 1332-33 (C.A. 6, 1970).See alsoUnited Steel-workers ofAmerica,AFL-CIO v. N.L.R.B.,386 F.2d981, 983(C.A.D.C.,1967);InternationalWoodwork-ers of America, Local3-10 v.N.L. R. B.,380 F.2d 628,630-631 (C.A.D.C.,1967).Here,as the Administra-tiveLaw Judge recommended,the normal remedyrequires the reinstatement of the night shift .6 Theright of the employees to return to their former jobs(and to nightwork rather thandaywork if theyworked at night before the Respondent'smiscon-duct),and the Respondent's obligation to reinstatethem in those jobs, is not reduced or eliminatedmerely because the discriminatory deprival of workembraced the entire shift rather than only a few em-ployees on the shift.Our colleagues are allowing Re-spondent to escape the usual and complete remedysolely because its violations were sweepingly broad,rather than limited to one or a few individuals.Yet the majority, claiming that it is "molding theremedy" to meet the need,rejects this appropriateremedy.And for what reason?According to our col-leagues the employees transferred to daytime worksuffered not a whit of cognizable harm while the Re-spondent,if ordered to reinstate the night shift, couldface financial hardship.We find it disconcerting in the extreme that ourcolleagues'solicitude for a wrongdoer is coupled inthis case with indifference to the adverse conse-quences that could befall employees if this Boardfails to remedy fully the Respondent'smisconduct.Thus,for example, it is a commonplace of contempo-rarylife that several working members of a familywill seek, for a variety of reasons,to stagger theirrespective working hours.In other cases,employeesmay have to work the night shift in order to work atanother job during the day. Such considerations maywell have motivated employees of this Respondent towork the night shift.'To conclude, as our colleaguesapparently would,that this Board's failure to orderRespondent to reinstate the night shift will have noadverse effect on such employees is speculative atbest,and in fact ignores those industrial realitieswhich our putative expertise concerns.Finally, we note and reject the majority's sugges-tion that the question of reinstating the night shiftcan best be left to the collective-bargaining process.We see no justification for shirking our statutory re-649sponsibility to remedy this Respondent's misconductin accordance with our own precedent. Moreover, wedo not see how collective bargaining is facilitated byadditionally burdening it with a responsibility which,by statute, is ours to bear in the first instance.6 SeeLes Schwab Tire Centers, Inc,172 NLRB 164, 170 (1968);TreyPacking,Inc.,172 NLRB 291 (1968);see alsoBruce E. Kronenberger andHerbert Schoenbrod d/b/a American Needle & Novelty Company,206 NLRB534 (1973);George Lithograph Company,204 NLRB 431, 432 (1973);son Farmers, Inc v. N.L R.B,457 F.2d 516 (C.A. 10, 1972) Accord-Fibre-board Paper Products Corp, v. N L. R B.,379 U.S. 203 (1964).7Nor, ofcourse,are these the only legitimate considerations that couldmake night-shift work desirable or necessary to employees.DECISIONSTATEMENT OF THE CASEE. DON WILSON, Administrative Law Judge:Based on acharge filed by Retail Clerks Local 373, and TeamstersLocal 490, herein the Unions or Union, on April 10, 1974,1the Regional Director for Region 20 of the National LaborRelations Board,herein the Board,issued a complaint andnotice of hearing on May 31, 1974. It was therein allegedthat Crest Door Company, herein referred to as Respon-dent and sometimes as "Katz",committed various viola-tions of the National Labor Relations Act, as amended,herein the Act. Respondent timely denied it had violatedthe Act in any manner.Pursuant to due notice,a hearing in this matter was heldbefore me in San Francisco, California, on July 16 and 17,1974. The parties fully participated. General Counsel andRespondent filed excellent briefs which have been fullyconsidered by me.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material, Respondenthas been aCaliforniacorporationwithan officeand place ofbusinessin Vallejo,California, where it hasbeen engaged in the manufactureof mirrors and slidingcloset mirror-doors.During1973, it sold and shipped productsvalued in ex-cess of $50,000 directlyto customers located outside theStateof California.11.THE LABOR ORGANIZATIONSAt all materialtimes, the Unions have been labororgani-zations within the meaningof the Act.1All dates are within 1974, unless otherwise stated. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll.THE UNFAIR LABOR PRACTICES 2A. The Issues1.An issue concerns when Anthony Camacho became asupervisor and an agent of Katz within the meaning of theAct. I find in agreement with the parties that he becamesuch supervisor and agent no later than March 14, 1974.2.Whether, since on or about March 1, 1974, Respon-dent interfered with,restrained,or coerced its employees inexercising their rights as guaranteedby the Actby creatingthe impression of surveillance of the employees'union ac-tivities;by threatening employees with reprisals by tellingthem that employees responsible for bringing in a unionwould be laid off; by interrogation of employees concern-ing the union interests of themselves and of other employ-ees; by warning employees that Katz' plant at Vallejo, Cal-ifornia,would be relocated,unless the employees ceasedunion activities; by warning employees of a discontinuanceof a work shift because the employees were assisting theUnion; and by threatening employees that they would losework if they continuedto assistand support the Union.2 The primary witnesses in this case are Frank Pitz,herein Pitz,and Mr.Lawrence Katz,herein Katz.Admittedly Pitz was convicted of the felony ofauto theft in 1958 and he served time in prison therefor.There is no sugges-tion that he either prior thereto or thereafter committed other felonies. i, ofcourse,have considered his admitted commission of a felony in evaluatinghis credibility. Such consideration has involved the obvious fact that it oc-curred more than 15 years ago.In light of this finding,I further find that hisdemeanor impressed me most favorably.I found his testimony to be mostfrank and forthright.Ihave further considered the fact that he was dis-charged by Katz about the middle of March 1974. Whether or not hisdischarge was justified is not properly within my purview,as I considerthese proceedings.I find that Katz,having become well aware of the admit-ted felony of Pitz,nonetheless continued him in his employ as an agent,supervisor,and foreman.As indicated, I credit entirely the testimony ofPitz.Ihave also considered the fact that there were hard feelings betweenPitz and Katz as of the time of discharge.Katz presents a different picture to me. His demeanor impressed me mostunfavorably.According to him,he had been through seven other Boardelections and he apparently wished me to find that on this set of facts itwould be unreasonable for me to find that he had engaged in any unfairlabor practices.Names of cases involving such elections,how they turnedout, and his activities in connection with the same are unknown to me I canconclude that from such a wide experience, Katz learned,as he apparentlywould urge me to believe,that he knew better than to commit any unfairlabor practices,or I could conclude that he became or learned how to be anexperienced and clever violator of the rights of his employees as guaranteedby Sec_8(bX7) of theAct. The factis that Katz did not testify,for the mostpart, in a narrative or direct fashion,but rather limited himself to a repeti-tious rote of denials.Although I have been a member of the Bar for morethan 40 years, I recall no instance where a witness obviously sought, whileunder oath,advice from his attorney as to how he should testify.Consider-ing the demeanor of Katz and the nature of all of his testimony,I find nohesitancy on my part in rejecting his testimony in its entirety,unless it hasbeen corroborated by otherwise credited testimony or documentary evi-dence.Iparticularly observe that I in nowise credit his claims of completelack of knowledge as to matters which he should have known from the verynature of running his business,solely because he allegedly had no "docu-mentary evidence"as to what were the facts.Unless otherwise noted,having carefully considered the nature of theirtestimony and having been impressed by their respective demeanors,I cred-itthe testimony of Boyce A Smith,Don O'Hara,John Shaver,DarrellWalters,Angel Chavarria,Dan Clark,Charles Werner,and Don Miller. Tothe extent that I have had any problem in connection with their respectivetestimony,such shall be pointed out by me in the body of this DecisionThisextra long footnote may be concludedby mynoting that the entiretranscript has been read by me at least several times and portions thereof,particularly in comparison with other portions thereof,have been meticu-lously studied.3.Beginningtowards the end of March and continuinginto early April, did Katz terminate five named employ-ees,3 inthe latter part of March and early part of April,becauseof their union or other protected concerted activi-ties?4.About the middle of April, did Katz cause the trans-fer of employee Charles Werner from one work station toanotherbecauseof his union or other protected concertedactivities?5.Did Katz discontinue a work shift because of his em-ployees' Union or other protected concerted activities?B. BackgroundKatz, who operates as a California corporation, has twofacilities, one located in Vallejo, California, and the otherin Riverside, California. The Riverside facility was estab-lished about 1 year before Katz established his plant atVallejo. At Riverside, the work involved merely the assem-bling of mirrors and vinyl wardrobe door products andtheir delivery. Parts were not manufactured. Supplies werepurchased and assembly was done there. When Katz origi-nally opened his plant at Vallejo, the same functions wereperformed. However, about December 1973, Katz pro-cured a mirroring or silvering machine and it was installedand put into full production some couple of months there-after.When first purchased, this mirroring machine wasoperated during the day in Vallejo, but, for a variety ofreasons,Katz decided to operate it at night and he estab-lished a swing shift in early March. Late in February, Katzobtained an edge polisher machine which he also located inVallejo.He used this machine until about March 29, atwhich time, according to Katz, he found the machine was"unprofitable" and he discontinued its operation for thisreason .4 As counsel for Katz states in his brief, "The fouremployees who worked on the machine were terminated.Of these, Angel Chavarria and Emmanuel Reeves are al-leged to be 8(a)(3)s."Again, according to the brief of the most intelligent andable attorney for Katz, it is claimed that Katz, on or aboutMarch 29, laid off 10 men, having found he could not ob-tain sufficient inventory for both Vallejo and Riverside Swith respect to the production line assembly of doors andthat, since the supplier of metal and vinyl production forKatz, at Vallejo, necessary in the assembly of doors, waslocated in Los Angeles, much closer to the Riverside facili-ty, the production line assembly of doors was shifted en-tirely tothe Riversidefacility of Katz 6Katz claimsthat it was about this time that six employ-ees were terminated,including Don O'Hara,John Shaver,and Dan Clark, who had worked in the production lineassembly of doors. In his brief, the most able attorney forKatz stated that it was concurrent with the discontinuanceof the production line assembly of doors at Vallejo, thatiEmmanuel Reeves,Angel Chavarria,Dan Clark,Don O'Hara, and JohnShaver.4 No books, records, nor any other documents were submitted in supportof this bare statement as to what he did and what the economic situationwas in the very middle of a union organizing campaign3Where he initially and thereafter had a plant6 I have found that I do not credit the unsupported testimony of Katz. Nobooks and no records and no corroborating testimony were submitted tosupport this uncredited testimony of Katz in this regard. CRESTDOORCOMPANYthe mirror machine operation was changed back to the dayshift and the swing shift was terminated, the swing shiftemployees being transferred to days. He contends that nomirror machine employees were laid off because of thechange in shift, because the mirror machine was operatedon one shift only at all times.C. FactsPlant Foreman Frank Pitz, in November and December1973, with some employees at the Vallejo plant, installed amirror-conveyor machine and spent more than 500 man-hours in so doing. The purpose of the machine is to cutglass and convert it into mirrors.By February and March there were 7 to 10 men doing 8to 12 hours of work on manufacturing glass into mirrors.Doors containing the mirrors were produced pursuant toinvoices. After the mirror production became established,the plant had a door department, a metal department, anda mirror production and edging machine. Normally, 7 to10 men worked in connection with the handling of mirrors.The glass doors were placed in a metal frame.With a rareexception, employees needed no special skills and job as-signments were interchangeable. Most newly hired employ-ees came from the Human Resources Development. It maybe noted that Katz denied almost every word of testimonyeither by a former agent or a former or present employee.As I observed him, and as I have read the transcript, hisdenials have beenpro forma.7An employee named Brown spoke to Pitz in late Januaryin the parking lot. He stated he was attempting to get theUnion into the shop and he was distressed about the waythings were going in the shop and felt that some of thosematters could be changed by the employees "going union."In Katz' office, Katz and Pitz spoke about union organiza-tion.Katz told Pitz, "To lay off whoever was responsiblefor such organization at this time." Pitz replied that hewould "find out" and that was about the extent of theconversation.Crediting Charles Werner as I do, I find there was con-siderable discussion about the Union in the plant prior tothe election, as early as the middle of February and the endof February. In any event, many months before union ac-tivity began, there was a lot of "talking about bringing aunion in," in the plant. The first union meeting was Febru-ary 25 when about 12 to 18 employees showed up. There-after, there was considerable talk in the plant about theUnion, but only during lunch hours. It had been agreed toby the employees at the union meeting that they should nottalk union during working hours and that there might beadverse consequences for them if they talked about any-thing other than work, when they were at work.I recognize and I find that Pitz and employees Wernerand Clark were on a very friendly basis and that it was notuncommon for them to meet in a social atmosphere.Itwas not long after the union meeting, to which refer-ence has been made above, occurred that Pitz met withWerner and Clark at Werner's home. Pitz told Werner and7 Please refer to Respondent's brief for most of the above.651Clark that Katz knew of the union activities and that hehad been told to "lay off whoeverwas responsiblefor saidactivities."Pitz truthfully testified that he hasbeen in-structed "to lay off employees who were responsible forbringing in the Union," and he so indicated to Werner andClark.Clark truthfully testified that at Werner's house Pitz toldhim and Werner that Katz told him he should find outabout the Union and find out who the union organizer wasand to fire him or lay him off.Werner truthfully testified that Pitz told Dan Clark andWerner that Katz knew about the union proceedings andwas not happy about it and that Katz had given Pitz ordersto find out who was responsible for the union activities andto lay off anybody who was a union organizer .8Early in March, about thetimeRespondent began tohave a "swing shift" operation, while continuing to operateitsmirrormachine days and evenings, Camacho wasplaced in charge of the swing shift. I have noted that thereis no question but that he was a supervisorfor and an agentof Katz at least as early as March 14. He may well havebeen suchsupervisor and agent prior to March 14, but, inany event, I find there is no question but that early inMarch Camacho and Pitz agreed that about 95 percent ofthe employees would vote for the Union .9 Early in March,Katz inquired of Pitz as to how many employees hethought would cross the picket line should one be estab-lished by the Union. Pitz replied that he knew of no onewho would cross the picket line other than Camacho andJesseAbbott. Pitz told Katz that he figured that those twowould be loyal to the Company. He told Katz on this occa-sion that he believed the employees would vote the Unionin.He mentionedno names other than Abbott and Cama-cho as being persons who would be loyal to Katz.In a letter bearing March 6 as its date, the Unions ad-vised Katz that they represented a majority of his employ-ees at Vallejo and they requested immediatecommence-mentof bargaining negotiations. On the same date, theyfiled a petition for certification as bargaining representa-tive of Katz' employees at Vallejo.On March 7, Katz again spoke to Pitz about his unionproblems. Katz discussed the letter from the Unions andthe contents thereof and then discussed the possibility ofrunning the shop only in the evening, adding, "He'd getout there and work himself." Katz stated that he had run ashop with a couple of employees in the past, and then hebrought up the question of who would be loyal to the Com-pany. Katz stated that "He knew the Union wascoming."He added that it was merely a matter of time, but he won-dered who would cross a picket line or come in to work.On the next evening, Pitz again talked to Clark and Wer-ner atWerner's home. This time he spoke to them abouthow Katz felt about the Union's March 6 demand for bar-gaining.Pitz told these employees that Katz would shut thes Pitz,Clark,and Werner may have been on the most friendly terms andmay have been meeting ina purely socialatmosphereat thetime Pitz madethese statements, but, nonetheless,I find thatthey tendedto interfere with,restrain,and coerce the employees of Katz in violation of Sec. 8(a)(1) of theAct. They were not merely a statement of threatsby Pitz,they also were astatement that union activities were under surveillance Friendship amongPitz,Werner, and Clark does not detract from these conclusions.9 Camachowas never called as a witness in this caseby Katz. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant down or would work at night if the Union came in.10He told the men Katz said he would close down the shopand work with two or three men,including himself.About March 8, Pitz again met with Werner and ClarkatWerner's home.Pitz then again threatened them in vio-lation of Section 8(a)(1) ofthe Act," by telling them thatKatz, having received the Unions'request to bargain, saidhe would shut the plant down and work a night shift, rath-er than the usual two shifts if the Unions came in. Headded that Katz had threatened to work with only two orthreemen, including Katz.This statement also violatedSection 8(a)(l) of the Act.Pitz was fired on March 14. 12A Board election at Respondent'sVallejo plant was heldon April 18. The Unions won and were certified on April26. A consent-election agreement was approved on March27.With no advance notice, Chavarria, who had engaged inunion activities,was laid off with half a dozen other em-ployees about the time of the consent agreement.Again,with no advance notice,Reeves was terminatedon March 26 or 29. Allegedly, theywere terminated be-cause Katz was discontinuing"edging work."I find noevidence that Chavarria performed "edging work" inMarch.Respondent terminated Shaver and O'Hara on March29, and terminatedClark on April 3. Theywere terminatedostensibly because the production of doors was discontin-ued. Camacho told each of these employees he was laid offbecause there was not sufficient work for them.Each hadsigned an authorization card.Camacho told some of themthat door production was being transferred to Riverside,down South.Katz'recollection as to door production inMarch and April was unbelievably poor. Respondentclaimed to have no documentary evidence as to such pro-duction for March and April. Katz had no "idea" as to thenumber of truckloads of doors shipped from Vallejo inApril 1974.13He testified that shipments were made pur-suant to "order."What happened to the "orders"? Katzdidn't know how many doors were in any truckload, orwhether there were as many as 15 or more truckloads. Hedidn't know whether doors shipped from Vallejo in Aprilwere produced at Vallejo in April."Shortly after the discharges above discussed, Camacho,in violation of Section 8(a)(l) of the Act, asked employeeWalters how he was coming on with getting union authori-zation cards.15Certainlyan impression of continued sur-veillance or apparent surveillance was herecreated by Ca-10 At that time,he was operating two shifts.11Even though they were friends.12 Perhaps for good reason Perhaps not.It appears immaterial to me. I donot find Pitz bore animus toward Katz for his termination when he testified.The circumstances of the termination may have been acrimonious. I stillcompletely credit Pits.13One would reasonably expect that there would be records ofsomena-ture,checks,invoices,payroll records, etc14He testified within 3 months thereafter. There must have been recordsof some kind.He impressed me asa mostintelligent person.He would havehadsomerecords of shipments of doorsfrom Vallejo.He, in my view, wouldpersonally have hadsomeindependent recollection.15Camacho,Respondent's agent at the time of the hearing,did not testi-fy, and no explanation for his absence was offered.macho, as well as interrogation. This violated Section8(a)(1) ofthe Act.Aboutthe time of the election,Katz violated Section8(axl) of the Act by calling employee Miller to his office,telling him there was going to be an election, and askingMiller if he knew who was behind the Union.16Werner was the observer for the Union on the day of theelection.Very shortlyafter it was over,Katz,within thehearingofWerner, told employee Abott they would doaway with the night shift because the Union was comingin. This was a violation of Section 8(a)(1) of the Act.On the day after the election,in response to Werner'squestion,Camacho told him there were no plans to replacehim on the "regenerating machine" because of his unionactivities, and that Werner was the only one who would beable to handle the responsibility of it. Very shortly there-afterWerner saw Katz talk to Camacho. Camacho thencame to Werner and told him Werner had been taken offthe "regenerating machine."Camacho said Katz had givenno reason,and Katz simply didn't want Werner involvedin the mirror department, at all. When Werner first startedworking on this job he was told he'd be trained to run theentiremirror machine.This transfer,because of union ac-tivities,was a violation of Section 8(a)(3) and(1) of theAct. So was the almost immediate transfer of the swingshift to day work about the time of the election. I find noexplanation of such transfer other than the victory of theUnions in the April 18 election.The virulent union animusof Katz had long been evident.Some of his antiunion state-ments have been set forth,along with his illegal threats.The nonunion Abbott replaced Werner, the observer, onthe morning hours that the regenerating machine worked))We again came to Miller with the admittedly bad memo-ry as to dates. I also often had difficulty in grasping the fullsignificanceof his testimony. I find I was substantially andsufficiently successful.I find his testimony was inherentwith truth and honesty. In no way was he dishonest. Afterthe election,and probablyin lateApril, Katz asked Millerhow long it would take him to tear down and reassembleKatz' machinery. Miller gave a rough guess, Katz havingmentioned that Miller knew Katz had "labor problems" atthe plant. Miller said he could probably tear the machinerydown in about 30 days,and reassemble it. Having had hisrecollection legitimately refreshed,Miller truthfully testisfied that Katz,in response to Miller's questions,said hewas not going to move the machinery "south," and whenMiller asked if it would be moved "north," Katz, as I ob-servedMiller, just shrugged his shoulders and lifted hisarms and hands,sideways,indicating to Miller and to me,that Katz "didn't know." While Miller, because of what Ifind was scrupulosity, had much difficulty in putting histhoughts and memories into words, I find the substance ofthe above conversation occurred as I have found. I findKatz referred to his "labor problems" and wanted to findout from Miller how long it would take Miller to dismantle16Miller'smemory,particularly as to dates,etc , was admittedlynot verygood.Itwas bad.Wherehe testified that somethinghappenedor was said,I am convinced the testimonywas truthfulHe impressed me as determinedto tell nothing but the truth to the extenthe hada recollection.Iam con-vinced he succeeded.17Abbott didnot testify. CREST DOOR COMPANYand reassemble the basic substance of this needed machin-ery and,in response to Miller's questions,stated he did notknow whether he would move the plant north, but wouldnot move it south)It is plain to me that Katz, havingremarked to Miller about his "labor problems," almost si-multaneously indicated a wish to move the plant fromwhere the Unions had just won an election. Katz, in thisconversation withMiller,violated Section 8(a)(1) of theAct. Katz would have me believe these questions were ad-dressed to Miller in anticipation of the expiration of hislease,which had 6 more years to run. I find his explanationabsurd. Miller had every reason to believe that Katz wouldimminently move the plant because of his "labor prob-lems." 19 This was because of Katz' questions and state-ments,which in combination,especially in light of timing,constituted violations of Section 8(a)(1) of the Act.Katz made it clear to Pitz from the outset,that he waskeeping the union activities of his employees under surveil-lance and wanted them to be so kept. Pitz violated Section8(a)(1) of theAct by conveyingthese statements to em-ployees even though they were on the best of friendlyterms. The latter may well have emphasized the seriousnessof the situation.Katz' statements followed upon the heelsof the first union meeting, and clearly indicated surveil-lance,since the source of knowledge was not revealed. So,too, did Pitz' reports to employees, that Katz wished him toseek out and discharge those responsible for union activi-ty, violate Section 8(a)(1) of the Act.All interrogations by Pitz or Katz about employees'union activities,as found above,violated Section 8(a)(1) ofthe Act.Respondent violated Section 8(a)(1) of the Act byCamacho'sinterrogation of an employee as to union activi-ties.Katz' established union animus,his threats and the tim-ing unmistakeably demonstrate that Katz violated Section8(a)(1) of theAct byhis tellingAbbott,about an hour afterthe election, that he would eliminate the night shift becausethe Unions were coming in.So did Katz violate Section 8(a)(1) of the Act by talkingtoMiller about the movement of machinery, obviously inan effort to dissipate union support.There is no question about it. Reeves, Chavarria,O'Hara,Shaver,and Clark engaged in union activities.This is whyRespondent,in violation of Section 8(a)(3) and(1) of the Act, discharged them. Obviously, Katz was wellaware of union activities in the plant.He knew there wasalmost unanimous support for the Union? He didn't haveto fire all, to show he wanted none,and wanted to coerceall.These alleged 8(a)(3)'s, I find,were discharged as partof Katz' effort to eliminate the Union which was obviouslyodious to him. The five dischargees were a selected symboland token of union supporters. They were to be the "horri-ble example."Theywere almost 20 percent of those hebelieved to be union supporters.Katz had told Pitz of his plans to close the plant, oroperate with two or three employees,or use only a night18Even in Vallejo,there is East andWest or variations.19A 6-year leasewas not mentioned.20 95 percent?653shift.He was pervaded with antiunionism. The five dis-chargees were dispensed with in an unsuccessful effort todestroy union support about the time the consent electionagreement was approved. Thereafter Respondent contin-ued interrogation, in violation of Section 8(a)(1) of the Act,almost until the date of the election. Right after the elec-tion,Respondent, in violation of Section 8(aX3) and (1) ofthe Act, transferred the union observer from a preferredjob to one less desirable, and discontinued the swing shift.Katz did not keep his preelection threats free from fulfill-ment, but rather, with Miller, threatened, rather obviouslyI find, to move the plant.Itmust be remembered that Respondent kept up asteady increase in its employee enrollment until the Unionmade its demand for recognition. Respondent's almostcomplete lack of records, according to it, is not credited.As I have found, Katz was a highly intelligent busi-nessman.As such, accurate business records must havebeen most important to him. I find Katz' claims of eco-nomic necessity for the discharge of the five alleged8(ax3)'s to be without basic substance, concocted fabrica-tions, and pretexts emphasizing the unlawful reasons fortheir discharge. They were union activists, discharged forno established lawful reason, by an employer who bythreats, etc., had made manifest his antiunion motivationand determination not to have the Union in the plant anderadicate union supporters. The "timing" is substantially tolabor law what isres ipsa loquiturto the law of negligence.Claims of economic justification find no substance herein,and absence of obvious records is inexplicable. Respon-dent has been singularly unconvincing in answering theprima faciecase of General Counsel. I have not heard, norhave I read a word, or sentence, or paragraph, that thisemployer, so filled with antiunion animus, hadanyeco-nomic justification for any of the activities it engaged in, inviolation of the Act. It had no concern for the require-ments of the Act.General Counsel has established by a preponderance ofthe probative and substantial evidence, that Respondenthas violated the Act as alleged in the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of "Respondent set forthin section III,above occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate,and substantial relationship to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has- engaged in certainunfair labor practices,itwill be recommended that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Having found that in late March or early April Respon-dent terminated Emmanuel Reeves, Angel Chavarria, DanClark,Don O'Hara, and John Shaver and has thereafter 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailed and refused to reinstate them, because of their unionand other protected concerted activites, I shall recommendthat Respondent make them whole for any loss of wages orpay any one may have suffered by reason of Respondent'sdiscrimination against them, or him, in violation of Section8(a)(3) and (1) of the Act, in the manner set forth in F.W.Woolworth Company,90 NLRB 298 (1950), with interest onbackpay computed in the manner described inhis Plumb-ing & Heating Co.,138 NLRB 716 (1962), and reinstatethem to their former or substantially equivalent positions.Also, employee Charles Werner, an employee of Re-spondent as of the dates of the hearing herein, is to bereinstated to his former work station in view of the factthat his transfer therefrom was caused by his engaging inunion and other protected concerted activities.I shall further recommend an order that Respondent re-instate the work shift it discontinued because of the em-ployees'membership in or activities on behalf of theUnions or because theyengagedin other protected con-certed activities.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Unions are labor organizations within the mean-ing of the Act.3.By discharging Reeves, Chavarria, Clark, O'Hara,and Shaver and thereafter failing and refusing to reinstatethem because of their union and other protected concertedactivities,Respondent has violated Section 8(a)(3) and (1)of the Act.4.By transferring Charles Werner from one work sta-tion to another because of his union and other protectedconcerted activities,Respondent violated Section 8(a)(3)and (1) of the Act. By discontinuing a work shift becauseof the employees' union or other protected concerted activ-ities shortly after the election, Respondent violated Section8(a)(3) and (1) of the Act.5.By creating the impression of surveillance of the em-ployees' union and other protected concerted activities, bythreatening them with reprisals and by interrogating themabout theirunionactivities and the union activities of otheremployees, and by warning employees that they would losework and that the plant would be relocated and that awork shift would be discontinued, Respondent by such andother similar activities interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct.6.Camacho was a supervisor and agent of Respondentat all material times, at least since March 14, 1974.7.The aforesaid unfair labor practices affect commercewithin themeaningof the Act.Upon the entire record, including the foregoing findingsof fact, and conclusions of law, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER21Respondent, Crest Door Company, Vallejo, California,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating against any of its employees becauseof their support for or assistance to any union or unions orbecause they engaged in any concerted activities protectedby the Act.(b) In any manner interfering with, restraining, or coerc-ing any employee in his right to join, assist, or support theUnions herein or any other labor organization or engage inany activities protected by the Act, or to refrain from sodoing.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Make Reeves, Chavarria, Clark, O'Hara, and Shaverwhole for any loss of earnings any one of them or all ofthem may have suffered by reason of Respondent's unlaw-ful discrimination against them in the manner set forth inthe Remedy section of this Decision, and reinstate them totheir former or substantially equivalent positions.(b)Preserve and, upon request, make available to theBoard or any of its agents all records necessary or useful todetermine or compute the amount of backpay due to eachone of the discharged employees above named, if any.(c)ReinstateCharlesWerner to the work station fromwhich he was removed about April 19 because of his unionand other protected concerted activities.(d)Reinstate and reestablish the work shift which Re-spondent unlawfully discontinued about April 19, 1974.(e)Post at its Vallejo, California, facility, copies of theattached notice marked "Appendix.- 22 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 20, after being duly signed by Lawrence Katz,Respondent's president, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that such notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.21 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeIts findings,conclusions,and Order. and all objections thereto shall bedeemed waived for all purposes.22 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board." CREST DOOR COMPANY655APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT, in any wayor manneror form, dis-criminate against any of our employees because oftheir support for or assistance to Retail Clerks' Union,Local 373, Retail Clerks International Association,AFL-CIO; Teamsters Local 490, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, or any other labor organization,or because theyengagein any union activities or anyother activitiesprotected by the National Labor Rela-tions Act, as amended.WE WILL NOT, in any other manner interfere with,restrain, or coerce any of our employees in their rightsto join, assist, or support the above-named Unions, orany other labor organization, or to engage in anyother activity protected by the Act, or to refrain fromso doing.WE WILL make Emmanuel Reeves, Angel Chavarria,Dan Clark, Don O'Hara, and John Shaver whole forany loss of earnings any one of them may have suf-fered because of our unlawful discrimination againstthem in that we discharged them because of theirunion and other protected concerted activities.WEWILL reinstate them to their former or substantiallyequivalent positions.CREST DOOR COMPANY